DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation of “the one or more humidity sensors …to communicate humidity informatin….to adjust the humidity in the system”. Claim 1 recites “humidity in formation”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, “humidity information” in the above claim will be interpreted as  “the humidity information”.
Also, it is known that a humidity sensor is for sensing or detecting humidity, but not able to adjust humidity. However, claim recites “…humidity sensors…… to adjust humidity in the system”. It’s not clear how “the one or more humidity sensors” can “adjust the humidity”.  Appropriate correction/clarification is required.
  Claim 15 recites the functional limitation of “at least one of a temperature and pressure ……is configured to be altered to adjust humidity…” . This limitation merely states a functional characteristic  without providing any indication about how the functional characteristic is provided/achieved. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device.
Furthermore, it is known in the art that there are multiple ways to adjust humidity by altering temperature and/or pressure. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
Claim 21 recites the limitation of “one or more of the reactant gas and the product gas”. It is not clear what this limitation is regarded. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “at least one of the reactant gas and the product gas”.
Due to the dependency to the parent claims, claims 16-19, and 21 are rejected.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zapol et al (PG-PUB US 2018/0243527)..
Regarding claim 15, Zapol et al disclose an apparatus for generating nitric oxi8de (ABSTRACT). The apparatus comprises 
(1) an array of electrode pairs for generating nitric oxide from a reactant gas (Figure 1, paragraphs [0031] & [0184]); and
(2) a controller configured to regulate NO production by controlling the electrodes and gas flow rate (paragraphs [0011], [0014], [0184], & [0311]),
 Zapol also teaches that pressure, temperature, and humidity within the system are monitored for properly generating plasma (paragraph [0246]).
It should be noted that the limitation of “wherein at least one of a temperature and pressure ……is configured to be altered to adjust humidity…” does not recite any additional structures to achieve the claimed function and is related to a manner of operating the device. It has been held that manner of operating a device does not limit the apparatus claim from the prior art (MPEP 2114).
Regarding claim 16, Zapol teaches that various input is utilized to control humidity (paragraphs [0246] & [0346] – [0350]). 
Regarding claim 17, Zapol teaches a scavenger/scrubber for removing NO2 (paragraphs [0015] & [0188]); Zapol also teaches a Nafion tubing for adjusting humidity in the system (paragraphs [0456] & [0500] – [0502]).
Regarding claim 18, Zapol teaches that gas analysis sensors may be protected by the Nafion tubing (paragraph [0246])
Regarding claim 19, Zapol teaches that a humidity sensor is provided for inputting air ambient condition to the controller and humidity information may be input to the controller which is coupled to the water trap and/or the Nafion tubing (paragraphs [0011], [0184], [0246], & [0346]-[0350]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 15, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 12-14, and 19 of U.S. Patent No.10, 286,176. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprising substantially the same elements as that of the issued patent.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Due to the applicant’s amendments, rejections under 112 first paragraph are withdrawn.
 Conclusion
Claims1 -5, 8-9, and 14-21 are rejected
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795